Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, 12-18, and 20-23, drawn to a method of making a permeable aerogel.
Group II, claim(s) 24, drawn to a permeable aerogel.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a permeable aerogel with an interconnected channel network formed by removing an organic scaffold, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Leventis (US 2010/0204355 A1) as evidenced by Chembk (1,3,5-trimethylbenzene Information). Specifically, see ¶ 11 below, the discussion of which is incorporated herein by reference. As all common technical features shared by Groups I and II fail to make a contribution over the prior art, they are not special technical features. Therefore, there is lack of unity between Groups I and II.
During a telephone conversation with Erik Ericksen on 8/16/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10, 12-18, and 20-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 24 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The “Mishra” NPL reference within the IDS received 8/4/2020 has been lined through and not considered. The IDS cites a chapter pertaining to cellulose-based aerogels with 1867 pages, but only a brief summary of the cited book along with publication information is provided. 37 CFR 1.98(a) requires a legible copy of each cited NPL document. 
The “Society Reviews” NPL reference within the IDS received 8/4/2020 has been lined through and not considered. A legible copy of the NPL document has not been received. 37 CFR 1.98(a) requires a legible copy of each cited NPL document. 
Specification
The disclosure is objected to because of the following informalities: Formula (2) of page 27 includes a boxed “?” symbol.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 14, 15, and 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leventis (US 2010/0204355 A1) as evidenced by Chembk (1,3,5-trimethylbenzene Information).
Regarding Claims 1 and 14, Levantis teaches methods of making silica aerogels from silica sol, surfactant, and mesitylene (1,3,5-trimethylbenzene) as micelle-swelling reagent (Abstract). The surfactant/micelles serve as templates that create continuous macro-/mesoporous gels upon removal (¶ 27) which is an interconnected channel network (Figure 9). Levantis teaches an embodiment in ¶ 37 whereby sol comprising mesitylene (organic scaffold), tetramethoxysilane (inorganic aerogel precursor), and water (first solvent) is provided, the sol is reacted to form a gel whereby interconnected channel network is at least partially defined by mesitylene/surfactant, solvent is exchanged with second solvent (ethanol/acetonitrile/acetone), and the gel is dried to create permeable aerogel (¶ 37, Figures 1 and 9). As evidenced by Chembk, mesitylene is water insoluble and ethanol soluble. Therefore, the mesitylene of Levantis’s embodiment is seen to be insoluble in first solvent and solubilized/removed with second solvent. Note also Levantis’ observation that mesitylene results in “turbid” and “not clear” mixtures supports that mesitylene is not dissolved in first solvent. 
Regarding Claim 2, since mesitylene is devoid of functional groups that would be reactive toward inorganic precursor/gel, the scaffold of Levantis is seen to intrinsically satisfy the limitations of claim 2 in the absence of evidence to the contrary. 
Regarding Claim 15, tetramethoxysilane is construed as having methoxy side groups, which are organic. 
Regarding Claims 20 and 21, Levantis teaches drying the gels with supercritical CO2 to form aerogels (Figure 1; ¶ 37). Supercritical CO2 drying to aerogel (with pores containing gas instead of solvent) necessarily entails exchanging the solvent within the pores with supercritical CO2 followed by depressurization. 
Regarding Claims 22 and 23, Levantis shows aerogels within Figure 9 whose interconnected channels clearly exhibit an average diameter between 0.1 and 50 microns. For instance “MP4-T310” is seen to exhibit interconnected powers with c.a. 1-2 micron diameters. With respect to permeability characteristics, since Levantis describes the same structure (silica aerogels with interconnected channels) with the same diameter within the channels, in stands to reason that the aerogels of Levantis would necessarily exhibit the same permeability characteristics in the absence of evidence to the contrary. 
Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leventis (US 2010/0204355 A1) as evidenced by Chembk (1,3,5-trimethylbenzene Information) and Aldrich (P123 and TMOS Information).
The discussion regarding Leventis and Chembk within ¶ 11-15 is incorporated herein by reference.
Regarding Claim 9, Levantis teaches examples using 0.45 g of mesitylene relative to 21.6 g of sol materials (Table 1 of Figure 2), equivalent to 3.5 wt%. The densities of TMOS and the P123 surfactant used are about 1.0 g/mL as evidenced by Aldrich and mesitylene as a density of roughly 0.87 as evidenced by Chembk. Thus, the amount of mesitylene is seen to be roughly 0.45 g / 21.7 mL = 20.7 g / L. 
Allowable Subject Matter
Claims 3-8, 10, 12, 13, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, the closest prior art found is Levantis, described above, who describes silica aerogels formed by creating pores from mesitylene/surfactant in a manner that broadly reads on the limitations of claim 1. However, Levantis neither describes, nor provides sufficient motivation to arrive at, the limitations of claims 3-8, 10, 12, 13, and 16-18. 
Shan (US 2011/0243837 A1) describes methods of making mesoporous/microporous inorganic oxides from precursor and pore forming agent and then subsequently removing the organic pore forming agent from the inorganic oxide framework by solvent extraction (Abstract). However, Shan fails to describe the inorganic oxide frameworks as being aerogels. Moreover, the pore-forming agent is an alkanolamine that is used to solubilize a complexing agent in forming the inorganic network (¶ 8-9, 14). Thus, Shan fails to describe the required “wherein the organic scaffold is insoluble in the first solvent” limitation required by claim 1. 
Wong (US 2007/0009417 A1) describes methods of making porous catalysts such as aerogels (Abstract; ¶ 36) comprising reactant nanoparticle precursor, catalyst, and pore-forming agent thus forming organic-inorganic structure and then removing the pore-forming agent (Abstract). The resulting pores are interconnected (¶ 25). Colloidal starting materials can be used (Table 4). However, the pore-forming agents of Wong are surfactants. Wong fails to describe the required “wherein the organic scaffold is insoluble in the first solvent” limitation required by claim 1. Moreover, Wong describes the eventual removal entails calcination (¶ 9), which fails to meet the required limitation of dissolving organic scaffold in second solvent to expose the interconnected channel network. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764